           Case 3:19-cv-01810-VAB Document 85 Filed 01/04/21 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

RAM D. GOPAL,                                              : Civil Action No. 3:19CV01810(VAB)
Plaintiff,                                                 :
                                                           :
v.                                                         :
                                                           :
UNIVERSITY OF CONNECTICUT,                                 :
SUSAN HERBST, CRAIG KENNEDY,                               :
JOHN ELLIOT, BRUCE GELSTON,                                :
AND STEPHANIE REITZ,                                       :
Defendants.                                                : JANUARY 4, 2021


                       DEFENDANTS' OPPOSITION TO PLAINTIFF’S
                          MOTION FOR EXTENSION OF TIME

        The Defendants, University of Connecticut, Susan Herbst, Craig Kennedy, John Elliot,

Bruce Gelston, and Stephanie Reitz, (hereinafter "Defendants"), in the above-captioned matter

oppose any extension of the time for the Plaintiff to admit or deny the Defendant UConn’s

December 1, 2020 Requests for Admission beyond January 11, 2020, and completely oppose any

extension of time to object to these requests, since Plaintiff’s counsel received these requests and

acknowledged them on December 1, 2020.

        Given that the Court has scheduled a discovery conference for January 13th, it would

prejudice the Defendants to extend the deadline nunc pro tunc for no good cause shown.

        On December 2, 2020, counsel had a discovery conference with this Court. At the time of

counsel’s discussion (outside of the presence of the Court), these discovery requests were discussed.

Moreover, these Requests in word format were provided to Plaintiff’s counsel on December 2, 2020,

in addition to the earlier pdf version. 1


1
  Per Plaintiff’s disclosure he is employed as a professor of Information Systems Management at a major
university, although his counsel represented that he would be returning to his Connecticut home over the
holidays. Notably, there is no claim that Plaintiff cannot access the internet while working in England. Of
course, any objections are based on learned counsel, so there is no reason for not providing any objections –
if they would have been appropriate.

                                                                                                                1
          Case 3:19-cv-01810-VAB Document 85 Filed 01/04/21 Page 2 of 3



        Despite the undersigned reminding Plaintiff’s counsel via email that these responses were

due on December 31st, Plaintiff did not seek an extension at that time and provides no reason for

the delay in seeking an extension.

        WHEREFORE, the Defendants consent to this Court extending the time for the Plaintiff to

admit or deny these Requests, but not object, until no later than January 11, 2020. Thus, the

Defendants respectfully move that this Court limit this extension so that the progress of this

litigation is not impeded.

                                                               DEFENDANTS,

                                                               WILLIAM TONG

                                                               ATTORNEY GENERAL


                                                       By:     _/s/ Nancy A. Brouillet___________
                                                               Nancy A. Brouillet
                                                               Assistant Attorney General
                                                               165 Capitol Avenue, Suite 5000
                                                               Hartford, CT 06106
                                                               Tel: (860) 808-5340
                                                               Fax: (860) 808-5383
                                                               E-mail:Nancy.Brouillet@ct.gov
                                                               Federal Bar # ct03138




                                                                                                    2
          Case 3:19-cv-01810-VAB Document 85 Filed 01/04/21 Page 3 of 3



                                          CERTIFICATION

        I hereby certify that on January 4, 2021 a copy of the foregoing was filed electronically.

Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.


                                                                 _/s/ Nancy A. Brouillet__________
                                                                 Nancy A. Brouillet (#ct03138)
                                                                 Assistant Attorney General




                                                                                                        3
